DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geek Girl Glass (“Fusing Glass-The Process”, https://geekgirlglass.com/fusing-glass-the-process/, Sept. 2013; and “A Scattered Approach to Leftovers- Making the most of scrap glass”, https://geekgirlglass.com/2013/10/19/a-scattered-approach-to-leftovers-making-the-most-of-scrap-glass/, Oct. 2013) in view of Lingart et al. (5,720,835). Regarding claims 1 and 7, Geek Girl teaches a method for reusing glass comprising filling a tray with individual broken pieces of uncrushed sheet glass, wherein no material other than the broken pieces of sheet glass is added to the tray, placing the tray inside a kiln, forming the broken pieces of glass within the tray into a glass block (scrap glass article). Geek Girl further teaches the forming process comprises adjusting the temperature of the kiln in a sequence of stages, each stage having a designated temperature and a designated time interval, wherein the stages comprises soaking at a temperature of 1460°F until the broken glass is completely melted (as full fusing is performed), annealing at a designated anneal temperature, and reducing the temperature to an ambient temperature within the kiln by leaving the glass block overnight in the kiln to cool. Geek Girl also teaches withdrawing the tray from the kiln and removing the glass block from the tray (fusing article). 
Geek Girl employs a melting temperature of 1460°F for full fusing, and doesn’t specify a melting temperature in the range of 1500-1700°F. However, it is well known that different glass can have different melting temperatures. Lingart teaches a method for reusing waste glass to form glass products such as decorative tiles. Lingart teaches the method comprises filing a mold with waste glass (abstract, col. 1 lines 59-62, col. 2 lines 58-61, col.  5 lines 1-3, col. 7 lines 24-36), and placing the tray inside a kiln (col. 6 lines 17-21, col. 7 lines 37-38).  Lingart also teaches heating the kiln to a soak temperature, soaking the glass (col. 3 lines 64-67, col. 7 lines 44-57) at a temperature in the range of 830-940°C (col. 4 lines 25-29, col. 7 lines 51-52), which overlaps with the 
In further regards to claims 7 and 14, Lingart also teaches applying a decorative surface to the glass product (col. 6 lines 3-5), such as colored glass. Lingart specifies adding a second layer on the glass prior to heating in the kiln (col. 6 lines 8-16, col. 7 lines 40-50). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied a decoration to the glass pieces before firing, so as to incorporate a desired decoration, such as coloring, on the finished glass product.
Regarding claims 2 and 8, Lingart further teaches filling a tray (mold) with the waste glass to a thickness of 10 to 30 mm (0.39-1.18 inches) (col. 5 lines 4-5) and forming glass tiles (abstract), which suggests forming glass blocks having a thickness of up to 1.18 inches, which falls within the claimed range of 0.5-12 inches.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have produced glass blocks having a thickness of up to 1.18 inches, so as to provide for glass blocks that can be used as tiles.
Regarding claim 11, Lingart discloses the temperature of the soak stage is in the range of 800-950°C (1472-1742°F), which overlaps with the claimed range of 1500-1600°F (col. 7 lines 51-52).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a slightly higher soak temperature depending on the glass composition and soak time. 
Regarding claims 12-13, Geek Girl teaches annealing for 1 hr at 950°F (fusing article under step 2). Lingart also teaches annealing for 1 hr, which falls within the claimed range of 0.5-2hrs (col. 8 lines 20-21).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geek Girl Glass (“Fusing Glass-The Process”, https://geekgirlglass.com/fusing-glass-the-process/, Sept. 2013; and “A Scattered Approach to Leftovers- Making the most of scrap glass”, https://geekgirlglass.com/2013/10/19/a-scattered-approach-to-leftovers-making-the-most-of-scrap-glass/, Oct. 2013) in view of Lingart et al. (5,720,835) as applied to claim 1 above, and further in view of Haun (2006/0179880).  Geek Girl and Lingart teach making decorative glass objects, but don’t specify a cutting step. Haun teach a method for making decorative glass objects as well ([0002]). Haun teaches arranging glass pieces and heating in a kiln to fuse the glass pieces into a glass product ([0007], [0009], [0027]). Haun also teaches additional modification steps to the fused glass product, such as cutting, to reduce the dimensions and to remove rounded edges, as well as grinding ([0028]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a modification step, such as cutting, to provide for smaller dimensions and to defined edges in the glass product, as Haun teaches it may be a desired trait. 
Regarding claim 14, Haun also teaches applying a decoration, wherein the decoration can be glazes, enamels, or metal foil, and are used to produce different texture and patterns to the glass object. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further incorporated a decoration step in order to incorporate different texture and patterns to the glass object, as suggested by Haun.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Geek Girl Glass (“Fusing Glass-The Process”, https://geekgirlglass.com/fusing-glass-the-process/, Sept. 2013; and “A Scattered Approach to Leftovers- Making the most of scrap glass”, https://geekgirlglass.com/2013/10/19/a-scattered-approach-to-leftovers-making-the-most-of-scrap-glass/, Oct. 2013), Lingart et al. (5,720,835) and Haun (2006/0179880) as applied to claim 3 above, and further in view of Lecourt (JP 05-201737, abstract provided).  Haun doesn’t specify cutting with a waterjet or grinding the edges specifically.  Lecourt teaches a method for formatting flat glass shapes comprising cutting the glass with a water jet to shape the glass and subsequent grinding to smooth out the cut edges. Lecourt teaches this method provides for an efficient means for processing glass shapes with flexibility of providing any desired shape (abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar steps of waterjet cutting and grinding to format the glass product of Geek Girl, Lingart, and Haun, thereby providing for a relatively easy and flexible means for shaping glass products.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geek Girl Glass (“Fusing Glass-The Process”, https://geekgirlglass.com/fusing-glass-the-process/,  as applied to claim 1 above, and further in view of Geek Girl (“Dropping Out”, https://geekgirlglass.com/2014/06/02/dropping-out/ June 2014).  Geek Girl further teaches in a different embodiment using glass pieces that were about 3mm thick, which is about 1/8 inch. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the broken pieces of glass sheet used by Geek Girl for making the glass block to have a thickness of about 3mm. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geek Girl Glass (“Fusing Glass-The Process”, https://geekgirlglass.com/fusing-glass-the-process/, Sept. 2013; and “A Scattered Approach to Leftovers- Making the most of scrap glass”, https://geekgirlglass.com/2013/10/19/a-scattered-approach-to-leftovers-making-the-most-of-scrap-glass/, Oct. 2013), and Lingart et al. (5,720,835) as applied to claim 1 above, and further in view of Marchelli et al. (2013/0108855).  Geek Girl and Lingart don’t specify a soak time of 2-5 hrs. Marchelli also discloses a process for the reuse of glass ([0009], [0132]); the method comprising filling a tray with waste glass ([0012], [0053], [0074], [0093] figure 2A), placing the tray inside a kiln ([0096]), heating the kiln through stages including an initial heating from ambient temperature to a soaking temperature, soaking at a temperature in the range of 600-1500°F, annealing and reducing the temperature down to ambient temperature ([0014]-[0018], [0023]-[0025], [0079], [0095], [0103], [0105], Tables 1 & 2), and withdrawing the tray from the kiln, thus forming a glass block (figure 15).  Marchelli further discloses the soaking stage (stage 2) .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Geek Girl Glass (“Fusing Glass-The Process”, https://geekgirlglass.com/fusing-glass-the-process/, Sept. 2013; and “A Scattered Approach to Leftovers- Making the most of scrap glass”, https://geekgirlglass.com/2013/10/19/a-scattered-approach-to-leftovers-making-the-most-of-scrap-glass/, Oct. 2013), and Lingart et al. (5,720,835) as applied to claim 7 above, and further in view of Fossaluzza (2002/0184920).  Geek Girl and Lingart teaches decorating the glass, but doesn’t specify painting.  Fossaluzza teaches a method for producing ornamental glass comprising applying a decoration on the glass.  Fossaluzza teaches the decoration can be a colored enamel and teaches painting the color enamel onto the glass (abstract, [0017]-[0019]).  Fossaluzza further teaches the decorated glass is heated to a temperature in the range of 800-850°C to, wherein the enamel is fused with the glass, giving the glass product a surface shine and color ([0033]-[0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied an alternative method for decorating the .
Response to Arguments
Applicant’s arguments, filed February 12. 2021, with respect to the rejection(s) of claim 1 under Bayne have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geek Girl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741